                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION
UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )       No. 19-03103-01-CR-S-SRB
                                                    )
JULIA M. LAWRENCE,                                  )
                                                    )
               Defendant.                           )
                                            ORDER

       Before the Court is Defendant’s Motion for Temporary Release to Attend Grandfather’s

Funeral. (Doc. 34.) Defendant is currently detained at the Greene County Jail awaiting trial. She

now moves for a temporary release from custody to attend the funeral of her maternal grandfather

on August 22, 2020 in Springfield, Missouri. According to Defendant, the Government objects to

the relief requested.

       In ordering Defendant’s detention without bail, the undersigned previously found that the

weight of the evidence against her is overwhelming, and that she poses both a risk of flight and a

danger to the community. Therefore, after careful consideration, the Motion for Temporary

Release is DENIED.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: August 19, 2020
